Citation Nr: 0505805	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1974 to 
February 1975.

Historically, a November 1988 decision by the Board of 
Veterans' Appeals (Board) denied service connection for an 
acquired psychiatric disorder.  An October 1992 rating 
decision denied reopening of service connection for said 
disability.  After appellant was provided timely notification 
of that rating decision, he did not file a timely Notice of 
Disagreement therewith.  That October 1992 rating decision 
represents the last final decision with regards to the 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter originally came before the Board on appeal from a 
February 2000 rating decision by the Denver, Colorado, 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen a claim of service 
connection for an acquired psychiatric disorder.  During the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  In June 2002, a Travel Board hearing was held 
before the undersigned Board Member.  

In a September 2002 decision, the Board reopened, but denied 
on the merits, the psychiatric disorder service connection 
claim.  

Thereafter, appellant appealed that September 2002 Board 
decision, to the extent it denied the psychiatric disorder 
service connection claim on the merits, to the United States 
Court of Appeals for Veterans Claims (Court).  By a 
subsequent Order, the Court granted a Joint Motion for Remand 
filed by the parties, vacated said Board decision insofar as 
it denied said service connection appellate issue on the 
merits, and remanded the case to the Board for readjudication 
consistent with the motion.

In June 2004, the Board referred the case for an independent 
medical expert (IME) opinion regarding the etiology of the 
claimed acquired psychiatric disorder.  An IME opinion was 
rendered in July 2004.  Thereafter, the IME opinion was 
provided appellant's attorney, and the attorney responded 
with additional written argument.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

As to the appellate issue of entitlement to service 
connection for an acquired psychiatric disorder, it does not 
appear that the RO has expressly satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also the Joint Motion 
for Remand and Court Order.  Thus, a Board remand appears 
necessary due to this procedural deficiency.

With respect to another procedural matter, in a recent 
decision, Padgett v. Principi, 18 Vet. App. 188 (2004), the 
Court determined that 38 U.S.C.A. § 7109 was not excepted 
from the statutory provisions in 38 U.S.C.A. § 7104(a) that 
prohibit the Board from considering additional evidence that 
has not been considered by the agency of original 
jurisdiction, absent a waiver of originating agency 
jurisdiction.  Pursuant to the holding in that case, in 
September 2004, the Board provided appellant's attorney with 
a copy of said IME opinion and a letter, informing him that 
appellant had the right to have the RO initially consider 
said IME opinion and any other additional evidence of record, 
but that this would require a Board remand, unless he 
provided a written waiver of originating agency jurisdiction.  
Although in November 2004, appellant's attorney responded 
with additional written argument, such written waiver was not 
provided.  Thus, a Board remand is also required due to this 
procedural due process concern.

In a January 1975 service separation examination medical 
questionnaire, signed by appellant and his mother, a history 
of psychiatric treatment rendered by specifically-named 
hospitals and a physician between November 1973 and March 
1974 was detailed.  Although in 1987, the RO apparently 
sought such records from said hospitals, the claims folder 
only includes a documented response received from one of 
those hospitals.  It is unclear from the record whether the 
RO adequately sought such records from the other hospital and 
said physician.  Since the case is being remanded for other 
reasons, another attempt to obtain such psychiatric treatment 
records should be undertaken by the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant and 
his attorney adequate written 
notification as to the information 
and evidence necessary to 
substantiate the psychiatric 
disorder service connection 
appellate issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  The RO 
must review the claims folder and 
ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See 38 C.F.R. § 3.159; Quartuccio, 
supra.; and the VCAA.

2.  The RO should contact appellant 
through his attorney and request him 
to provide any preservice 
psychiatric treatment records 
(particularly by hospitals and a 
physician between November 1973 and 
March 1974 as specified in a January 
1975 service separation examination 
medical questionnaire) that he may 
have in his possession, as well as 
the complete names and addresses of 
any physicians or medical facilities 
which may have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder.  

3.  The RO should review any 
additional evidence since the 
issuance of the August 2001 
Supplemental Statement of the Case, 
including the June 2002 Travel Board 
hearing transcript and July 2004 IME 
opinion, and readjudicate the issue 
of entitlement to service connection 
for an acquired psychiatric disorder 
on a de novo basis.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




